Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 13, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147839 & (44)                                                                                        Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
                                                                    SC: 147839                                        Justices
  In re REGNIER, Minors.                                            COA: 313657
                                                                    Tuscola CC Family Division:
                                                                    10-010036-NA

  _______________________________________/

         By order of October 28, 2014, the application for leave to appeal the July 23, 2013
  judgment of the Court of Appeals was held in abeyance pending the decision in In re
  Farris (Docket No. 147636). On order of the Court, the order granting leave to appeal in
  Farris having been vacated on February 6, 2015, and the parties having filed a joint
  motion to remand the case to the Tuscola Circuit Court, Family Division, for
  reconsideration in light of In re Sanders, 495 Mich. 394 (2014), we GRANT the motion to
  remand. We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 13, 2015
         p0310
                                                                               Clerk